DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	
Provisional Application
The Application Data Sheet 37 CFR 1.76 includes an incorrect failing date of the provisional application. A new Application Data Sheet should be submitted and having the correct filing date.
Election/Restriction
Claim(s) 11-19 and Species-b is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. The election is not indicated as being with or without traverse (not pointing to supposed errors); thus, the election is being treated as an election without traverse (MPEP § 818.01(a)).
Specification
The disclosure is objected to because of the following informality: “disease One” (p1 ¶3 L7) should be amended to read “disease. One”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 7 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 is indefinite in that it recites that the testing mechanis is 4mm – but does not indicate if this refers to a thickness or a width or depth; and, the instant application does not give guidance as to which direction the value of 4mm is referring. Clarification is respectively requested.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Jacono in view of Patton. Claim 1, Jacono teaches a rapid testing mechanism 10 (i.e. “…assay device for detecting the presence or amount of a particular analyte in a body fluid or other sample…” [c1 L15-16; c9 L54-55]) such as a home pregnancy test or a glucose monitoring test (c1 L21-22). The mechanism comprising: ●sheet 40 of foam (c9 L55 Fig8-9; c14 L53-56), ●top web 20 including recesses 25/26 (c7 L50,61-62) which have shapes and a sizes (note: claim limitation that the recess is “for a lateral flow matrix” refers to a method of intended use of the claimed mechanism and does not provided a structural limitation to the claimed mechanism), ●bottom web 12 attachable to web 20 (c7 L52) by way of adhesive (c2 L17-19; c3 L15-21). The claim limitation of “wherein the lateral flow matrix includes a sample port” (L7) refers to the matrix in line 3 of claim 1 – which refers to a method of intended use of the claimed mechanism and does not provide a structural limitation to the claimed mechanism.
Claim 1, Jacono does not teach a sealing layer allocated on web 20. 
Patton teaches testing strip 5 to detect contaminates in water (¶1). Figure 3 demonstrates strip 5 as having the following structure from bottom to top: ●support layer 10, ●signal amplification layer 15, ●sampling layer 20, and ●removable protective layer 35 for protecting sampling layer 20 from contamination before layer 20 is used (¶5,28,54,85-86). 
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided in Jacono a sealing layer allocated on web 20 in that Patton teaches in the same art as Jacono (i.e. testing strips for detecting materials in a fluid) that it is important to provide a sealing layer on top of the testing strip for protecting the layer thereunder (i.e. web 20) from contamination before use of the layer thereunder and mechanism 10. With respect to the claim limitation that the sealing layer prevents contamination of the lateral flow matrix (emphasis added), note that the claimed rapid testing mechanism does not currently include a lateral flow matrix.
Claim 2, in Jacono web 12 is attachable to at least one of sheet 40 or web 20 by an adhesive on at least one side of web 12 (c2 L17-19; c3 L15-21). Claim 3, in Jacono sheet 40, web 20 and web 12 cooperate to define a foam-based cassette structure. Specifically, see Figures 2B and 4 showing a foam-based (i.e. includes sheet 40 of foam) cassette structure (i.e. all sheet/webs connected together) where sheet 40 and webs 20 and 12 are also formed into a cassette structure. Claim 6, in Jacono in view of Patton -- when the sealing layer is removed from web 20 recesses 25/26 are exposed. It is noted, however, that this claim limitation refers to a method of intended use of the claimed mechanism and does not provide a structural limitation to the claimed mechanism. Claim 7, Jacono teaches a thickness of web 20 is less than 3mm (c8 L36-37), web 12 is less than 5mm (c6 L36-38), sheet 40 is about 0.5mm to about 5mm (c10 L20-21), and strip 30 (see Figs 8-9) is less than 5mm (c9 L10-12). Thus, the upper thickness of the mechanism is about 13.5mm and the lower thickness of the mechanism is less than about 1mm where a thickness value range of about 13.5mm to about less than 1mm completely encompasses the 4mm claimed. Claim 8, Jacono in view of Patton teaches that the sealing layer is a film – see Patton at, for example, reference number 35 (i.e. sealing layer) shown as a thin elongated discrete piece in the form of a film. The claim limitation of “laminated” film refers to how (i.e. a method step) the sealing layer was connected with mechanism; and, this claim limitation does not provide a structural limitation to the claimed mechanism. Claims 9-10, the limitations in the claims 9-10 refer to a method of intended use of the claimed mechanism and do not provide a structural limitation to the claimed mechanism
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacono in view of Patton as applied to claim(s) 1-3 and 6-10 above, and further in view of Sommer and Hudson. Claim 4, it is submitted that mechanism 10 of Jacono is necessarily sterile in all parts given that mechanism 10 is for detecting an analyte in a body fluid (c1 L13-16) and any non-sterile parts would adversely effect the detection process and that sterile testing strips are known and conventional in the art for the same reason. However, Jacono does not specifically recite “sterile” and does not teach using surgical foam for sheet 40. Sommer teaches a testing strip as shown in Figure 6 – for detecting a material (i.e. human serum albumin) in a body fluid (i.e. tears) (¶2,5-7,34). A tear film break up time test was performed (¶134) which included use of a sterile test strip (¶143). It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided in Jacono that all parts of mechanism 10 are sterile in that Sommer indicates in the same art as Jacono (i.e. testing strips for detecting materials in body fluid) that test strips should be sterile. 
Hudson teaches a biosensor worn on a great toe for detecting dorsiflexion (¶4) where the biosensor includes a sheet 42 of foam captured between top and bottom webs and also including a circuit board sandwiched with foam 42. Hudson teaches that the material for the foam is surgical foam (¶57). Thus, Hudson teaches in the general art of a strip for testing for a particular feature, surgical foam for the foam sheet of the strip is conventional and well-known to be surgical foam. It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided in Jacono that surgical foam be used for the foam of sheet 40 in that Hudson teaches in the general art of a strip for testing for a particular feature, surgical foam for the foam sheet of the strip is conventional and well-known to be surgical foam. With respect to the claim limitation of sheet 40 “configured to be die cut”, this claim limitation refers to a method of intended use of the claimed mechanism and does not provided a structural limitation to the claimed mechanism.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacono in view of Patton as applied to claim(s) 1-3 and 6-10 above, and further in view of Columbus. Claim 5, Jacono modified does not teach that the sealing layer includes a breathing port configured for fluid exit. However, ports which allow fluid to exit a sealed test strip are conventional and well-known in the art as suggested by Columbus. Columbus teaches a sealed analyte testing device for detecting analytes in a liquid (c2 L15-21). The device is provided with fluid exit vents 50 (i.e. breathing port) (c3 L66 to c4 L5); and, for this reason it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided in Jacono that the sealing layer includes a breathing port configured for fluid exit when necessary. With respect to the fluid being evaporated moisture, the ports of Jacono are configured for this should changes in the ambient air create moisture within mechanism 10.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA GRAY whose telephone number is (571) 272-5778. The examiner can normally be reached Monday - Friday, 9 AM to 5:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phil Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINDA L GRAY/Primary Examiner, Art Unit 1745